Name: Council Regulation (EC) No 3365/94 of 20 December 1994 allocating, for 1995, certain catch quotas between Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: Europe;  fisheries;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 No L 363/58 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3365/94 of 20 December 1994 allocating, for 1995, certain catch quotas between Member States for vessels fishing in Faroese waters Whereas die fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fish ­ eries policy (3), HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries an aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in he Agreement on fisheries relations between the European Economic Community, of the one part, and the Government ofDenmark and the Home Government of the Faroe Islands, of the other part (2) the two Parties have held consultations on their mutual fishing rights for 1995 ; Whereas, as a result of these consultations, the two Parties have agreed on an arrangement for 1995 whereby cetain catch quotas are allocated to Community vessels in the Faroese fishing zone; Whereas, to ensure efficient management of the catch pos ­ sibilities available, they should be allocated among Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; From 1 January to 31 December 1995 catches taken by ves ­ sels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands, under the arrangement on reciprocal fishing rights for 1995 between the Community and the Faroe Islands, shall not exceed the quotas set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1995 However, for newMemberStates,the Regulation shall enter into force on the date of accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT ( ») OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 226, 29. 8. 1980, p. 12. (3) OJ No L 261 , 20. 10. 1993, p 1 . 31 . 12. 94 Official Journal of the European Communities No L 363/59 ANNEX Allocation of Community catch quotas in Faroese waters for 1995, as referred to in Article 1 (in metric tonnes, fresh round weight) Species ICESDivision Comunity catch quotas Quotas allocated to Member States Cod, haddock V b 1 500 France Germany United Kingdom Saithe V b 2 500 Belgium France Germany Netherlands United Kingdom Redfish V b 7 000 Belgium France Germany United Kingdom Blue ling, ling V b 3 600 ( ») France Germany United Kingdom Blue whiting V b 25 000 Denmark France Germany Netherlands J United Kingdom Flatfish V b 1 (XX) (2) France Germany United Kingdom Mackerel V b 6 170 Denmark Other species V b 760 France Germany United Kingdom 60 10 430 50 1 510 310 50 580 50 435 6440 75 2 340 1055 205 11000 3000 11000 140 180 680 6170 275 305 180 (') By-catches of roundnose grenadier and black scabbard to be counted against this quota. (2) Including Greenland halibut.